757 N.W.2d 503 (2007)
PEOPLE of MI
v.
Dexter Durrell COOPER.
Docket No. 280024.
Court of Appeals of Michigan.
August 27, 2007.
Berore: SCHUETTE, Presiding Judge, BORRELLO and DAVIS, Judges.

ORDER
The Court orders that the motion for immediate consideration is GRANTED.
The motion for stay is GRANTED, and further proceedings are STAYED pending resolution of this appeal or further order of this Court.
The application for leave to appeal is GRANTED, limited to the issues raised in the application. MCR 7.205(D)(4). The time for taking further steps in his appeal runs from the date of the Clerk's certification of this order. MCR 7.205(D)(3).